[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO COMPEL
The present action was instituted to recover monies allegedly due  under  the  uninsured  motorist  provisions  of  policies  of insurance issued by the defendants. At a deposition of a non-party witness, the attorney for the non-party witness objected to the production of certain requested documents on the basis of the attorney/client privilege and or the basis that the material was prepared in anticipation of possible litigation. No transcript of the deposition has been submitted and no affidavits have been submitted by any of the parties of by the attorney for the non-party deponent. Accordingly, there is an insufficient factual basis for the court to determine whether privileges exist and if so, the nature and scope of such privileges.
Accordingly, a hearing will be held Wednesday, July 8, 1992 at 9:00 a.m. in Stamford before the undersigned to determine the existence, nature and scope of the privileges asserted. Attorney Karpie who has filed pleadings in the above entitled matter is also requested to attend.
RUSH, J.
Copies mailed to all attorneys of record and to Nell Karpie, Esq. of Murphy, Laccavole and Karpie 350 Fairfield Avenue, Suite 408 Bridgeport, CT  06604